Tracy George Steele v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-161-CR

     TRACY GEORGE STEELE,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 66th District Court
Hill County, Texas
Trial Court # 31,693
                                                                                                                

MEMORANDUM OPINION
                                                                                                                
 
      Tracy George Steele pleaded nolo contendere to two counts of aggravated sexual assault of
a child.  Pursuant to a plea bargain, the court assessed his punishment at ten years’ confinement
on both counts.  Steele filed a general notice of appeal.
      To properly invoke the jurisdiction of this Court over an appeal from a plea-bargained
conviction, an appellant must file a notice of appeal which complies with Rule of Appellate
Procedure 25.2(b)(3).  See White v. State, 61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Tex. R.
App. P. 25.2(b)(3).  Steele’s general notice of appeal does not.  Accordingly, we dismiss Steele’s
appeal for want of jurisdiction.

                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed July 24, 2002
Do not publish
[CR25]